                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 RONALD THRASH,

               Petitioner,

                      v.                           CAUSE NO. 3:20-CV-268-JD-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Ronald Thrash, a prisoner without a lawyer, filed a habeas corpus petition

challenging a prison disciplinary hearing (ISP 20-01-0286) held on February 12, 2020,

where the Disciplinary Hearing Officer (DHO) found him guilty of possessing a

controlled substance in violation of Indiana Department of Correction offenses B-202.

(ECF 1 at 1.) As a result, he was sanctioned with a demotion in credit earning class, but

the sanction was suspended. Id. As such, Thrash has not yet lost earned credit time as a

result of that hearing.

       A prison disciplinary hearing can only be challenged in a habeas corpus

proceeding where it results in the lengthening of the duration of confinement. Hadley v.

Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Here, because this disciplinary hearing did not

result in the lengthening of the duration of Thrash’s confinement, habeas corpus relief is

not available. Because there is no relief that he can obtain in this habeas corpus

proceeding, the petition will be denied. If, in the future, the suspended sanction is

imposed, then he may file another habeas corpus petition.
     For these reasons, the court DENIES the petition pursuant to Section 2254 Habeas

Corpus Rule 4 and the case is DISMISSED WITHOUT PREJUDICE.

     SO ORDERED on March 25, 2020

                                                 /s/JON E. DEGUILIO
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         2
